828 So. 2d 1055 (2002)
Jeffrey EUGENE, Appellant,
v.
STATE of Florida, Appellee.
Nos. 4D00-2675, 4D00-2676, 4D00-2718, 4D00-3293 and 4D01-61.
District Court of Appeal of Florida, Fourth District.
October 16, 2002.
Rehearing Denied November 6, 2002.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and David M. Schultz, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
On June 20, 2001, we affirmed appellant's convictions on the authority of Hall v. State, 767 So. 2d 560 (Fla. 4th DCA 2000). On July 10, 2001, we stayed issuance of the mandate pending the supreme court's review of Hall.
Based on Hall v. State, 826 So. 2d 268 (Fla.2002), we reverse appellant's convictions for grand theft and dealing in stolen property. A trial judge is prohibited "from adjudicating a defendant guilty of both theft and dealing in stolen property in connection with one scheme or course of conduct pursuant to a plea of nolo contendere." Id. at 271.
Appellant's motion for rehearing is granted and the case is remanded to the circuit court for resentencing.
POLEN, C.J., STONE and GROSS, JJ., concur.